DETAILED ACTION

1.	This action is responding to a communication filed on 1/6/2022.
 
2.	Claims 1-29 are canceled.  Claims 30-49 are pending.  

3.	The IDS submitted on 10/28/2022 has been considered.

Response to Arguments

4.	Applicant's arguments filed 1/6/2022 have been fully considered; however, they are not persuasive.  Notice that Double Patenting rejections are currently being held in abeyance until the claims are in condition for allowance as being requested by Applicant.
	In responding Applicant’s argument with respect to rejections of claims 30, 36, and 43 “the cited combination fails to teach or suggest Applicant’s amended, determine, from account information of a creator of the one or more snapshots, whether the client has appropriate rights to download the one or more snapshots from the data store” (page 11 of Applicant’s Remarks), Examiner respectfully disagrees.  As being explained in the previous Final Rejection dated 6/15/2021, Singhal explicitly discloses that “Refreshing or updating a snapshot consists of replacing an old snapshot with a new snapshot created from the parent volume of the snapshot and recreating the VLUN of the old snapshot for the new snapshot” [col. 2 lines 30-36].  Thus, refresh of update allows the developer to create the new snapshot (which the developer has the privilege, specified in the ACL, to access) from the snapshot created by the administrator.  Thus, the developer is the new creator of the new re-created snapshot.  In addition, clarification during account information of a creator of the one or more snapshots (since the developer is the re-creator of the snapshot) as recited in the amended claim 30.

	Accordingly, art rejections of claims 30, 31, 36, 37, 42-44, and 49 are maintained. 











Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,916,321. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 30, 36, and 43 are either anticipated by, or would have been obvious over, the reference claim 1 of U.S. Patent No. 9,916,321.
Claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,916,321 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

9.	Similarly, claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,275,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 30, 36, and 43 are either anticipated by, or would have been obvious over, the reference claim 1 of U.S. Patent No. 9,275,124.
Claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,275,124 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

10.	Furthermore, claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,789,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 30, 36, and 43 are either anticipated by, or would have been obvious over, the reference claim 1 of U.S. Patent No. 8,789,208.
Claims 30, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,789,208 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

11.	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patent since the patents and the application are claiming common subject matter.





Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 30, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US Patent 8,037,026) in view of Samuels (US PG Pub. 2010/0274772).
As regarding claim 30, Singhal discloses A system, comprising: 
at least one processor [col. 3 lines 8-10; processor 130 (FIG. 3)]; and 
a memory comprising program instructions, wherein the program instructions are executed by at least one processor to implement a snapshot control service of a provider network of a service provider that provides services to client, the snapshot control service [col. 3 line 8 thru col. 5 line 5; processor 130 (FIG. 3) is implemented to perform a snapshot export control service] configured to: 
receive, via a service of the provider network, a request on behalf of a client of the provider network, the request directed to one or more snapshots of one or more data volumes, wherein the one or more snapshots are stored at a data store of the provider network [FIG. 1 col. 3 lines 11-20; the customer data storage system 104 receives an updatevv request from developer host system 108 to update both the specified snapshot and its parent snapshot]; 
determine, from account information of a creator of the one or more snapshots, whether the client has appropriate rights to download the one or more snapshots from the data store [col. 4 lines 31-37; the processor 130 determines whether the developer has permission to update both the specified snapshot and its parent snapshot from the storage system]; and 
send a response to the request, the response: 
indicating whether the client has appropriate rights to download the one or more snapshots from the data store [col. 4 lines 38-41; the processor 130 instructs developer host system 108 to un-mount the file system], or 
returning a list that includes those snapshots for which the client has appropriate rights to download from the data store.  
	Singhal does not explicitly disclose that the clients are associated with a client networks; however, Samuels discloses it [FIG. 1, para. 47; clients 130 associated with local networks 120].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Singhal’s client to further comprise a client associated with a client network, as disclosed by Samuels, in order to allow network services to be provided to clients on multiple local networks at different locations.
As regarding claims 36 and 43, the claims recite similar subject matters as claim 30; therefore, the same rejection rationales for claim 30 are applied for rejections of claims 36 and 43.
15.	Claims 31, 37, 42, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal (US Patent 8,037,026) in view of Samuels (US PG Pub. 2010/0274772) and further in view of Eicken (US Patent 8,438,654).
As regarding claim 31, Singhal and Samuels disclose The system of claim 30, wherein to determine whether the client has appropriate rights to download the snapshot, said snapshot control service is further configured to, for each of the one or more snapshots: examine a snapshot manifest file corresponding to the snapshot, wherein the snapshot manifest file maps data blocks of a client data volume to locations of data chunks stored in the snapshot [Singhal col. 3 lines 50-58; see VLUN].
Singhal and Samuels do not explicitly disclose that said examine 2compares account information for the client with information from the snapshot manifest file; however, Eicken discloses it [col. 12 lines 35-51; comparing permissions by consulting an ACL to determine the virtual machine is allowed to perform the request].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Singhal and Samuels’s examination of the snapshot manifest file to further include comparing account information for the client with information from the snapshot manifest file, as disclosed by Eicken, as one of a plurality of techniques to determine access rights for the requesting client.
As regarding claims 37 and 44, the claims recite similar subject matters as claim 31; therefore, the same rejection rationales for claim 31 are applied for rejections of claims 37 and 44.

As regarding claim 42, Singhal discloses The method of claim 36, 5wherein said receiving the request on behalf of a client of the provider network comprises: 
receiving a request to download a specified snapshot to a network associated with the provider network; and the method further comprising downloading the specified snapshot for a client that has appropriate rights to download the snapshot to the network associated with the provider network [FIG. 1 col. 3 lines 11-20; the customer data storage system 104 receives an updatevv request from developer host system 108 to update both the specified snapshot and its parent snapshot].  
	Singhal does not explicitly disclose that the network associated with the provider network is external to the provider network; however, Eicken discloses it [col. 5 lines 41-63; the requesting client may be on local networks or external networks].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Singhal’s network, where the snapshot would be exported to, to further comprise a network that is external to the provider network, as disclosed by Eicken, to further allow the snapshot to be exported to a network that is not within the provider network.

As regarding claim 49, the claim recites similar subject matters as claim 42; therefore, the same rejection rationales for claim 42 are applied for rejection of claim 49.  Singhal further discloses the limitation not perform downloading the specified snapshot for a client that does not have appropriate rights to export the snapshot to the external network [col. 4 lines 31-37; step 322 which ends method if the developer does not have the appropriate permission].

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433